Citation Nr: 1513169	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits on appeal.

In December 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to an increased rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed left knee disability was not first manifest in service, arthritis did not manifest within one year thereafter, and any left knee disability has not otherwise been shown to be etiologically related to service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The October 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was provided a VA examination of the left knee in September 2010.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's current left knee disability was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his current left knee disability is related to his military service.  He specifically contends that his in-service motor vehicle accident (MVA), parachute jumps, rigorous training, and work activities caused his current left knee disability.  He denied seeking treatment for left knee problems for many years following service as he self-treated it.  

A review of the STRs shows that the Veteran was in a MVA in November 1979.  At that time, he reported "some point tenderness in [the] area of quadriceps femoris lateral aspect. Some minor cuts noted on lower left leg."  The Veteran had good range of motion, without spasm.  He was diagnosed as having a quadriceps bruise of the left leg.  Discharge physical examination did not show any left knee disability, and musculoskeletal examination was within normal limits.  

Following service, the Veteran first reported left knee problems during VA treatment in July 2006.  He generally reported knee pain in the winter months that is completely relieved with over-the-counter pain medication.  He did not report any in-service trauma to the left knee or problems since service.  Previously in the early-2000s, he had sought treatment for bilateral ankle and low back problems, but at no time reported left knee complaints prior to 2006.  He was subsequently diagnosed as having early-osteoarthritis of the left knee

In September 2010, the Veteran was afforded a VA examination of the left knee, during which the examiner diagnosed the Veteran as having osteoarthritis of the left knee with chondrocalcinosis and patellar spurring.  Following review of the claims file, and interview and physical examination of the Veteran, the examiner opined that the current left knee disability is less likely than not related to his military service.  In reaching this conclusion, the examiner indicated:
	
[t]he service record does not document objective findings consistent with a high energy or intra-articular injury to the left knee.  In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover, [the Veteran] was active duty for less than 10 years.  Thus, any microtrauma [the Veteran] sustained to during active duty, even in the aggregate, would be insufficient to initiate and [sustain] a posttraumatic or chronic inflammatory process, wince the literature suggest[s] a 10 year exposure as the threshold value.  Furthermore, [the Veteran's] radiographs do not reveal advanced degenerative changes and therefore are inconsistent with a long standing post traumatic process.  Finally, there exists a substantial treatment gap from onset of symptoms to contemporary evaluation which belies [the Veteran's] assertion of a causative relationship between his current pathology and active duty.  

There is no clinical opinion to the contrary.

Upon complete review of the record, the Board finds that the competent and credible evidence does not show that the Veteran's left knee disability or claimed residuals of a left injury in service were caused or worsened by his military service.  Even assuming he injured his left knee during service (either due to his jumps, MVA, or rigorous training), as described by the Veteran, the preponderance of the evidence is against a finding that the Veteran has any residual disabilities from that event.  Further, the preponderance of the evidence does not show that the Veteran was diagnosed with arthritis of the left knee within his first post-service year to warrant service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

There is no competent and credible opinion linking the Veteran's current left knee disability to an event, injury, or disease during service.  Most importantly, the September 2010 VA examination report includes a thorough opinion finding no link between the Veteran's current left knee disability and any left leg/knee injuries during service.  The examiner's main rationale for her opinion was that the level of his current left knee disability and complaints of pain are not severe enough to have had their onset due to some sort of trauma many years ago during service.  Given this rationale and the fact that the both the Veteran's claims file and reported history were considered by the VA examiner, the Board finds the September 2010 opinion to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

The Board appreciates the assertions made by the Veteran that his parachute jumps, in-service MVA, and/or the rigors of his active duty caused his left knee disability.  The Board finds, however, that the Veteran is not competent to so report with respect to any current left knee disability, nor is he competent to say that any in-service injury caused his current osteoarthritis of the left knee.  Although left knee pain and limited movement are matters that can be observed and described by a lay person, a diagnosis of arthritis is not.  Moreover, symptoms such pain and limited motion can be observed and described by a lay person, but diagnosing them as residuals of a specific left knee injury cannot. 

In addition, the Board finds the statements regarding continuity of symptomatology described by the Veteran to lack credibility.  Even if the Board presumes the Veteran injured his left knee during service as contended, it is unreasonable to think that if the Veteran underwent as severe of an injury as he contends, that he would not have reported it during treatment in the late-1990s/early-2000s when he first sought VA treatment.  For the most part, he did not initially report any in-service injury in conjunction with his treatment.  Although he was treated for left knee pain in the mid-2000s, the evidence of record shows that the Veteran was first diagnosed as having a left knee disability in early-2008. 

That having been noted, the lay contentions of the Veteran are of far less probative value than the September 2010 VA opinion.  First, although the Veteran is competent to report that he self-treated his left knee pain soon after service, and he is competent to describe his pain, he is not competent to diagnose arthritis or other left knee disability related to the claimed in-service injury, nor can he identify the date of onset of such disability.  Moreover, he is not competent to attribute any current left knee problems to the in-service left knee injury.  The finding of arthritis of the left knee requires x-ray evidence, and requires more sophisticated testing and evaluation, and the Veteran has not been shown to possess training or credentials in radiology or medicine.  See 38 C.F.R. § 3.159(a)(2).  Second, the September 2010 opinion is more consistent with the evidence of record, insofar as there were no complaints or treatment for left knee problems between service separation, and his treatment for the same in 2006.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed left knee disability is in any way etiologically related to service.  Accordingly, the claim for service connection for this disability must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disability is denied.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's increased rating claim for his low back disability.  

The Veteran was most recently afforded a VA examination of the spine in December 2012.  During his hearing, he specifically contended that he had worsening symptoms since the 2012 VA examination.  Additionally, he reported neurological symptoms in his left lower extremity and some sexual dysfunction that he thinks may be related to his back disability.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote, and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected low back disability.  The claims files, including any records contained in Virtual VA/VBMS, must be made available to and reviewed by the examiner.

Any indicated studies should be performed, including range of motion testing.  The Board also requests that the appropriate electrodiagnostic studies be performed to determine the nature and extent of any neurological impairment in the lower extremities due to the Veteran's low back disability.

The examiner is also asked to comment on whether the Veteran's sexual dysfunction is related to his low back disability.  

The AOJ should ensure that the examiner provides all information required for rating purposes, to include information necessary to rate the low back disability and any associated neurological impairment. 

The rationale for all opinions expressed should also be provided.

2.  The AOJ should also undertake any other development it determines to be warranted. 

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


